Citation Nr: 1637215	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-08 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2014, the Veteran presented testimony at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2014, the Board remanded the matter on appeal to the agency of original jurisdiction (AOJ) for additional development.  

The Board also remanded the issue of service connection for tinnitus.  Upon remand, in a December 2014 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent evaluation, effective November 30, 2010.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the December 2014 rating decision, including the schedular rating or effective date assigned by the RO for tinnitus.  Thus, that matter is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

This matter must be remanded because there was not substantial compliance with the Board's September 2014 remand directives.

Specifically, the Board directed the Veteran to be afforded a VA examination.  The Board specifically asked the VA examiner to address the following questions:

(i) Is the April 1970 enlistment examination report which appears to show bilateral hearing deficit, a reliable representation of the Veteran's hearing acuity at that point?  If not, why not? 

(ii) If not, is it at least as likely as not that bilateral hearing loss is etiologically related to service, including the Veteran's in-service noise exposure? 

(iii) If so, did the Veteran's bilateral hearing loss, as noted on his April 1970 entrance examination, increase during his period of service from May 1970 to June 1978?  If there was an increase in the severity of the Veteran's bilateral hearing loss, was such increase clearly and unmistakably due to the natural progress of the disease? 

 ** In rendering opinions (i) through (iii), the differences between the 1970 and 1978 audiological service examinations should be discussed and reconciled to the extent possible, to include the difference in the standards used (ISO-1964 at the 1970 entrance examination and Rudmose-ANSI 1969 in at the 1978 separation examination).

Upon remand, a VA examination was conducted in December 2014.  However, the examiner did not address all of the questions asked by the Board.  The Board provided specific reasons in the remand for why these questions were material and was the basis for the examination.  As the December 2014 VA examiner did not answer the questions asked by the Board, the VA examination does not substantially comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  

Furthermore, since the Board's remand, the United States Court of Appeals for Veterans Claims (Court) has determined that, if the degree of hearing loss noted on an entrance medical examination does not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the Veteran is entitled to the presumption of soundness under section 1111.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  As such, in the instant case, the Veteran is entitled to the presumption of soundness with regard to his hearing loss and, consequently, such must be rebutted by clear and unmistakable evidence that such preexisted service and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Consequently, the examiner will again be asked to offer an opinion on the foregoing inquiries in light of the proper legal standard.

Furthermore, the VA examiner's rationale materially relies on the finding that the Veteran had normal at separation with no significant threshold shifts having occurred during active duty service.  However, this rationale does not consider a line of research conducted by Dr. Sharon G. Kujawa, which establishes the possibility of delayed-onset hearing loss.  

Finally, the available medical records show that the Veteran has undergone consultations with VA's Audiology Clinic on multiple occasions.  In September 2010, an Audiology note refers to a scanned in audiogram.  That audiogram has not been associated with the claims file.  Accordingly, it should be obtained.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records, including all audiograms scanned into his electronic medical record, including in September 2010.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing all development set forth above, arrange for relevant information in the Veteran's claims file to be reviewed by an otolaryngologist to address the claimed bilateral hearing loss.  The need for an in-person examination of the Veteran should be determined by the examiner.  

Accordingly, the examiner is asked to review the relevant evidence in the record.  The examiner should presume that the Veteran experienced noise exposure while in service as his MOS was wheel vehicle mechanic.  Based on this review, the examiner is asked to address the following questions:

(a)  As the Veteran's hearing acuity at his entrance to service in May 1970 did not meet VA's definition of a hearing loss disability pursuant to 38 C.F.R. § 3.385, he is considered sound upon entrance.  As such, is there clear and unmistakable evidence that the Veteran's left and/or right ear hearing loss preexist his entrance to service?

In answering this question, the examiner is asked to clarify whether the April 1970 enlistment examination report, which appears to show a bilateral hearing deficit, is a reliable representation of the Veteran's hearing acuity at that point?  If not, why not? 

(b)  If there is clear and unmistakable evidence that the Veteran's right and/or left ear hearing loss pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

In answering (b), the differences between the 1970 and 1978 audiological service examinations should be discussed and reconciled to the extent possible, to include the difference in the standards used (ISO-1964 at the 1970 entrance examination and Rudmose-ANSI 1969 in at the 1978 separation examination).
 
(c)  If there is no clear and unmistakable evidence that left and/or right ear hearing loss pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include the Veteran's in-service noise exposure, or had its onset within one year of the Veteran's service discharge (and if so, please describe the manifestations).   

In answering (c), the examiner is asked to specifically identify the impact in this case, if any, of the line of research conducted by Dr. Sharon G. Kujawa, indicating, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)." (From the abstract for Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).

Please articulate the reasons underpinning **all** conclusions. That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

